Citation Nr: 0301964	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960.  

This matter comes before the Board on appeal from a November 
2000 rating decision by the RO that denied an application to 
reopen a previously denied claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
By rating action of June 2001, the RO granted the application 
to reopen but denied the veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.  In August 2002, the veteran and his wife 
testified at a hearing before a member of the Board.

In October 2002, the Board granted the veteran's application 
to reopen a claim of service connection for degenerative disc 
disease of the lumbar spine and undertook additional 
development on the underlying issue of entitlement to service 
connection pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  


FINDING OF FACT

The veteran has degenerative disc disease of the lumbar spine 
that as likely as not resulted from injury during his 
military service.


CONCLUSION OF LAW

The veteran has degenerative disc disease of the lumbar spine 
that is the result of injury incurred during active military 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  

The veteran claims that his low back disability is the result 
of an injury sustained during military service.  The 
veteran's service medical records show that, in August 1956, 
he was hospitalized for suspected glomerulonephritis, but no 
disease was found.  It was noted that he was admitted for 
complaints that included back pain over the right kidney 
area.  X-rays of the spine revealed no abnormalities.  In May 
1957, he was hospitalized for a strain of the medial 
collateral ligament without joint involvement after injuring 
his leg playing baseball.  His January 1960 separation 
examination report revealed a normal clinical evaluation of 
the spine.  

Post-service private correspondence and treatment reports, 
and VA examination reports include summaries indicating that 
the veteran was treated for problems related to the low back 
since 1970, sustained a back-related injury when he fell off 
of a ladder in February 1969, and underwent subsequent back 
surgeries.  

When examined by VA in November 1970, the veteran reported 
that he had continued to have discomfort in the back since 
leaving service.  X-rays of the lumbosacral spine revealed 
very slight narrowing of the intervertebral disc space 
between the L5 and S1.  The VA examiner indicated that the 
veteran's back pain was a service-connected occurrence but 
that the ruptured disc resulted from the fall in February 
1969.  Subsequently prepared treatment records show numerous 
and continuous treatment for back problems.  More recently, a 
private diagnosis of degenerative lumbar disc disease was 
provided in April 1993.

Correspondence from private treating physicians reflecting 
the possibility that the veteran's low back disability may be 
attributable to service are also of record.  In July 2000, 
Dr. R.W., opined that it was more likely than not that the 
veteran's back problems and arthritis that he has in his 
spine stem from his injury in service in 1956.  In August 
2001, Dr. G.H. opined that some component of the veteran's 
present back problems may be related to his back injury in 
service.  In February 2002, Dr. G.H. again noted that, based 
on the veteran's hospitalization records and military 
history, the veteran's back pain was related to his injury in 
service.  Dr. G.H. also submitted correspondence in August 
2002 reiterating his opinion that the veteran's current back 
problems stem from his injury in service.

The record also contains a May 2001 VA examiner's opinion 
that it would be pure speculation to say with absolute 
certainty that the veteran suffered a back injury in the 
service that might have led to the veteran's present surgical 
procedures and other back difficulties.  The examiner also 
noted that the fact that the veteran had a fever and was 
treated with antibiotics in August 1956 pointed more to an 
infective process than to a back injury.

Based on a review of the record, the Board concludes that a 
grant of service connection is warranted for degenerative 
disc disease of the lumbar spine.  Simply put, the Board 
finds that, although the August 1956 service medical record 
did not specifically mention a back injury, it did reflect 
complaints of back pain.  Moreover, several private opinions 
strongly suggest that the veteran's back pain and 
degenerative disc disease of the lumbar spine are likely due 
to an injury sustained during service, and tend to support 
the veteran's claim.  

In summary, despite evidence suggesting that the veteran had 
post-service injuries that may have affected his low back, as 
well as the VA examiner's comment that it would be 
speculation to relate with absolute certainty the veteran's 
current back disability to an injury in service, the evidence 
equally suggests that the veteran's degenerative disc disease 
of the lumbar spine is due to in-service injury.  Absolute 
certainty is not required.  38 C.F.R. § 3.102.  Consequently, 
the Board finds that the evidence regarding a nexus to 
military service is in relative equipoise.  In sum, with 
resolution of doubt in the veteran's favor, it may be 
concluded that the veteran's degenerative disc disease of the 
lumbar spine is attributable to active military service.  
38 U.S.C.A. § 5107 (West Supp. 2002).  Therefore, service 
connection for degenerative disc disease of the lumbar spine 
is warranted.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  
Given that the Board's decision amounts to a grant of the 
benefit sought by the veteran on appeal, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

